Citation Nr: 1138365	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder, including a left knee sprain.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disorder, including a right ankle sprain.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a left knee disorder, including a left knee sprain.

7.  Entitlement to service connection for a right ankle disorder, including a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1960 until April 1962 and from July 1963 until June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in December 2009.

The Board notes that although the RO denied several other claims in the November 2007 rating decision, he only filed a notice of disagreement (NOD) with the above listed claims.  As such, they are the only claims currently before the Board.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the two issues of entitlement to service connection for depression and entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

The issues of entitlement to service connection for a psychiatric disorder, bilateral hearing loss, a left knee disorder, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final August 1990 rating decision denied a claim for service connection for a left knee disorder and a right ankle disorder.  

2.  The evidence associated with the claims file since the August 1990 final denial relates to unestablished facts necessary to substantiate the claims for service connection for a left knee disorder and a right ankle disorder.  

3.  A final August 1992 rating decision denied a claim for service connection for bilateral hearing loss.  

4.  The evidence associated with the claims file since the August 1992 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  



[Continued on the next page]  
CONCLUSIONS OF LAW

1.  The August 1990 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 1990 rating decision is new and material; the claims of entitlement to service connection for left knee disorder and right ankle disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The August 1992 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the August 1992 rating decision is new and material; the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for bilateral hearing loss, a right ankle disorder, and a left knee disorder.  In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claims

The Veteran seeks to reopen claims for service connection for a left knee disorder, a right ankle disorder, and bilateral hearing loss.  The Veteran's original claims for a left knee disorder, a right ankle disorder, and bilateral hearing loss were denied in an August 1990 rating decision.  An August 1992 rating decision also denied reopening a claim for service connection for bilateral hearing loss.  No NODs were filed in regards to either rating decisions and the decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Although the RO denied the reopening of the claims, based on separate determinations that the evidence was not new and material relative to each claim, the Board is required to consider whether new and material evidence has been received to reopen the claim on a de novo basis. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). Under 38 C.F.R. § 3.156(a) (2010), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2010).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the August 1990 rating decision, in regards to the left knee and right ankle disorder claims, service treatment records indicated that the Veteran had sprained his left knee and right ankle in the line of duty, as indicated in a December 23, 1963 record.  A December 27 1963 record found him discharged to full duty and fit for such duty.

The August 1990 rating decision noted that the Veteran's discharge examination was negative for any knee or leg condition and that since residuals of a sprain of the left knee and/or right ankle was not shown when the Veteran was last examined, service connection should be denied.

At the time of the August 1992 rating decision, in regards to the bilateral hearing loss claim, the service treatment records were silent as to complaints of, or treatment for, a hearing disorder.  A May 3, 1960 examination noted asymptomatic mild external otitis, not considered disabling (NCD), and subsequent examinations were silent as to such findings. 

In regards to bilateral hearing loss, a prior August 1990 rating decision had found that the Veteran's hearing was within normal limits upon his discharge examination and that hearing loss was not shown by the evidence of record.  The August 1992 rating decision found that service connection was previously denied for hearing loss and that the Veteran needed evidence that his hearing loss developed during service or within one year following service for his claim.

In his current attempt to reopen the claim, the Veteran has proffered new evidence regarding his claims.  A July 29, 2008 VA audiology record from M.D.S. diagnosed him with bilateral sensorineural hearing loss.  The Veteran also reported that he had noise exposure from working in the engine rooms of submarines, and submitted lay statement from other veterans regarding such noise exposure.  He also provided testimony in a December 2009 Board hearing, during which he claimed to have chronic left knee and right ankle pain since service, and that he had hearing loss since service.

The Board finds that the additional records are new, in that they were not of record at the time of the August 1990 and August 1992 rating decisions.  The Board also finds the records to be material; the Veteran has made new reports of chronic bilateral hearing loss and left knee and right ankle pain since service.  He also has a current medical diagnosis of bilateral hearing loss.  

The Board notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  The Veteran has presented evidence of current left knee and right ankle complaints that have existed since service and reports of continued bilateral hearing loss since service.  Accordingly, the Board finds that the claims for service connection for a left knee disorder, a right ankle disorder, and bilateral hearing loss shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a left knee disorder is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a right ankle disorder is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection bilateral hearing loss is granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that he currently has a left knee disorder, a right ankle disorder, and bilateral hearing loss due to his service.  He essentially claims that he has had knee and ankle pain since spraining them in service.  He also contends to have bilateral hearing loss due to his in-service noise exposure, without hearing protection, while working in a submarine, specifically in the engine room.  The Veteran also made a claim for service connection for an acquired psychiatric disorder, including PTSD and depression.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Claimed Left Knee and Right Ankle Disorders 

A December 23, 1963 service treatment record indicates that the Veteran sprained his left knee and right ankle in the line of duty.  A December 27, 1963 record found him discharged to full duty and fit for such duty.  His June 1967 discharge examination was negative for any knee or leg condition.  The Veteran failed to report for a VA examination following his initial May 1990 claim, and the record does not indicate medical treatment for either disorder.  

However, in the December 2009 Board hearing, he claimed to have had chronic left knee and right ankle pain since service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations involving complex medical issues.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to the claimed symptoms of knee and ankle pain since service.  

There is currently no medical evidence clearly addressing whether the Veteran currently has left knee and/or right ankle disorders due to service.  The Board finds that a VA examination is warranted to determine whether either claimed left knee and/or right ankle disorder is etiologically related to his service.  

Bilateral Hearing Loss Claim

The record indicates that the Veteran has a current diagnosis of sensorineural hearing loss, as found in a July 29, 2008.  The Veteran has provided several lay statements from both himself and others who served alongside him within submarines as to the high levels noise exposure he had in service.  Additionally, he has claimed to have notice hearing loss since service.

As previously note, the Veteran is able to report symptoms, but not make causation determinations involving complex medical issues.  38 C.F.R. § 3.159 (2010); Layno, 6 Vet. App. at 470; Harvey, 6 Vet. App. at 393.  The record does not indicate that the Veteran has been afforded a VA examination in regards to his claimed bilateral hearing loss.  A VA examination should be provided to determine the nature, extent, onset, and etiology of the claimed disorder.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Acquired Psychiatric Disorder Claim

The Veteran has claimed to have PTSD and/or depression due to service.

Although the RO requested specific information as to the Veteran's stressors, the record does not indicate that the Veteran provided detailed enough information for corroboration of such stressors, as found by an August 2007 VA memorandum.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.303(f) (2010).  

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."
 
The record indicates that the Veteran has current diagnoses of depression and PTSD.  A May 3, 2001 VA medical record noted that the Veteran reported that he became depressed in 1991 after he had a work related back injury. In an April 6, 2007 VA medical record, the Veteran claimed that he was in constant danger from depth charges in service and the examiner diagnosed him with PTSD and depression.  However, the record is unclear as to whether such a claim is consistent "with the places, types, and circumstances of the Veteran's service" relevant to the revisions to 38 C.F.R. § 3.303(f) cited above.  Additionally, the Veteran has not provided any information as to any specific stressors; thus far he has only indicated generally that he has PTSD because he served in a submarine.

Although the Veteran was previously provided an opportunity to provide specific stressor information and failed to do so, the RO/AMC should attempt further development; he should be provided another opportunity to supply such information for verification, including his reported fear of depth charges.

The Board notes that the Veteran was in active service from May 1960 until April 1962 and from July 1963 until June 1967.  The Veteran's enlistment performance record notes that he served on the USS Odax (SS 484) from November 1960 until April 1962; the USS Thornback (SS 418) from August 1963 until October 1966; and the USS Sennet (SS 408) from November 1966 until discharged in June 1967.

Based on the information in the claims file and provided by the Veteran, the RO/AMC should take appropriate steps to corroborate the Veteran's claimed stressors with the Joint Services Records Research Center (JSRRC) or other appropriate agency.  The RO/AMC should request that the JSRRC or other appropriate agency attempt to corroborate the Veteran's claimed stressors, specifically including whether his claim of fear of enemy depth charges are consistent with the places, types, and circumstances of the Veteran's service, given the submarines he served in and the time period in question.  Possible supporting information may be found in deck logs and ship histories.

The Veteran also has a current diagnosis of depression and has claimed that it has continued since service.  Again, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination is necessary to determine if the Veteran has an acquired psychiatric disorder due to service.  

The Board also notes that the last VA medical records associated with the claims file, by VA, were from July 2008, and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining the evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

During the December 2009 Board hearing, the Veteran reported that he received Social Security Administration (SSA) benefits, though he was unsure if he was receiving disability benefits.  As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from July 2008 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC shall contact the Veteran again and request that he provide specific information in regards to his claimed stressors for verification purposes.

After providing the Veteran the opportunity to provide stressor information, the RO/AMC shall attempt to verify the Veteran's claimed stressors, including from the information previously provided.  In an April 6, 2007 VA medical record the Veteran reported a stressor of fear of depth charges.  

The Veteran was in active service from May 1960 until April 1962 and from July 1963 until June 1967.  The Veteran's enlistment performance records indicate that he served on the USS Odax (SS 484) from November 1960 until April 1962; the USS Thornback (SS 418) from August 1963 until October 1966; and the USS Sennet (SS 408) from November 1966 until discharged in June 1967.

The RO/AMC shall contact the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, and request that the organization provide any information available that might corroborate the stressors alleged by the Veteran, including whether he performed duties where the stressors, including fear of depth charges, that were consistent with the places, types, and circumstances of the Veteran's service.  All responses should be associated with the claims file.  Corroborative information may possibly be available in the deck logs and ship histories of the submarines on which he served.

4.  After all requested records and verifications have been associated with the claims file, the RO/AMC shall arrange for the Veteran to receive a VA examination to determine the nature, extent, onset, and etiology of his currently manifested psychiatric disorders, to include PTSD and depression.  All indicated tests and studies shall be performed.  The claims file and a copy of this entire remand must be sent to the examiner for review.  

	(a) The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified.  

	(b) The examiner shall also consider the service treatment records, lay statements, and VA medical records.

	(c) If PTSD is diagnosed, the examiner shall specify which stressor or stressors was or were used as a basis for the diagnosis, whether the stressor is sufficient to produce a diagnosis of PTSD, and whether there is a link between current symptomatology and any conceded in-service PTSD stressor.

	(d) The examiner shall opine as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, including PTSD, had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof.  

The examiner is also directed to reconcile any opinions that may be inconsistent with the results of his/her findings on examination.

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5.  Schedule the Veteran for a VA examination to determine the nature of any left knee disorder and right knee disorder, and to provide an opinion as to their possible relationship to service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disorder and right knee disorder are etiologically related to an incident of the Veteran's military service.  The examiner must provide a supporting rationale for the opinion expressed. 
If the examiner cannot provide an opinion without resort to speculation, then he/she must explain why this is so.  

6.  Schedule the Veteran for a VA examination to determine the nature of any bilateral hearing loss, and to provide an opinion as to its possible relationship to service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss is etiologically related to an incident of the Veteran's military service, including noise exposure.  The examiner is to accept as fact that the Veteran was exposed to noise from diesel engines.  The examiner must provide a supporting rationale for the opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, then he/she must explain why this is so.  

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit(s) sought remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


